By the Court,

Higby, Judge.
By the statute,C. L. § 5010, writs of replevin must be made returnable on some day on which writs in personal actions may be made returnable.
By rule 13, all original writs (except capias) may be made returnable on the first Tuesday of any month, and also on any day in term ; but shall not be made returnable beyond three months from their date, unless more than that time intervenes, before the next term, and in such cáse, the writ shall be returnable on or before the first day of the next term.
This is the only limitation in this State ot the time for return of original writs. Although the party causing the writ to be *204issued may have it made returnable on the first Tuesday in each month or on any day in term. Yet it is not obligatory upon him to make it returnable on the first return day, provided no more than three months intervenes between the time of issuing the writ and the return day. I can give no other reasonable construction to the last clause of the rule — as the time between the issuing and return of this writ was less than three months, and it was made returnable on a regular return day — the motion must be denied.